Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 1 of 12 Page ID #:1171




   1   MICHAEL E. GATES, City Attorney (SBN 258446)
       BRIAN L. WILLIAMS, Sr. Trial Counsel (SBN 227948)
   2   JEMMA E. DUNN, Sr. Deputy City Attorney (SBN 256454)
   3   DANIEL S. CHA, Sr. Deputy City Attorney (SBN 260256)
       2000 Main Street, P.O. Box 190
   4   Huntington Beach, CA 92648
   5   (714) 536-5555
       FAX (714) 374-1590
   6   Email: Brian.Williams@surfcity-hb.org
              Daniel.Cha@surfcity-hb.org
   7
   8   Attorneys for Defendants
       CITY OF HUNTINGTON BEACH, BRANDON D.
   9   ROCKETT AND DANIEL M. SUBIA
  10
                            UNITED STATES DISTRICT COURT
  11
                           CENTRAL DISTRICT OF CALIFORNIA
  12
  13
       STEPHAN SHAY, an individual             )       Case No. 8:17-CV-744 AG (JCGx)
  14   NATHAN SHAY, an individual,             )
                                               )
  15                                           )       DEFENDANTS’ MOTION IN
                    Plaintiffs,                )       LIMINE NO. 4 TO EXCLUDE
  16                                           )
              vs.                              )       PLAINTIFF’S EXPERT RICHARD
  17                                           )       BRYCE; DECLARATION OF
  18   CITY OF HUNTINGTON BEACH, a ))                  JEMMA E. DUNN WITH EXHIBITS
       public entity, OFFICER BRANDON D. )
  19   ROCKETT #422090, as an individual )             DATE: October 22, 2018
                                               )
  20   and a peace officer, OFFICER DANIEL )           TIME: 8:30 a.m.
       M. SUBIA #421221, as an individual )            CTRM: 10D
  21   and a peace officer and DOES 1 through ))
  22   10, inclusive,                          )
                                               )
  23                                           )
                    Defendants.                )
  24
  25
  26   ///
  27   ///
  28   ///


                                                   1
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 2 of 12 Page ID #:1172




   1   TO THE CLERK OF THE COURT, AND ALL PARTIES BY AND THROUGH
   2   THEIR COUNSEL OF RECORD:
   3           PLEASE TAKE NOTICE that on October 22, 2018 at 8:30 a.m., or as soon
   4   thereafter as counsel may be heard in Courtroom 10D of the above-entitled Court,
   5   located at 41 West Fourth Street, Santa Ana, California, Defendants CITY OF
   6   HUNTINGTON BEACH, BRANDON D. ROCKETT, and DANIEL M. SUBIA
   7   (collectively “Defendants”), hereby move the Court in limine for an Order excluding
   8   the opinions of Plaintiff’s retained expert Richard Bryce from the trial of this action
   9   on the grounds of irrelevance, inadmissible improper opinion, and Federal Rule of
  10   Evidence 403.
  11           This Motion is based upon this Notice, the Memorandum of Points and
  12   Authorities attached hereto, the Jemma E. Dunn (hereinafter “Dunn Decl.”) with
  13   Exhibits, upon all documents on file in this case, and upon such oral and
  14   documentary evidence that may be received and considered by this Court when
  15   ruling on this Motion.
  16           This Motion is brought following the conference of counsel pursuant to Local
  17   Rule 7-3, which began on August 22, 2018, and which included follow-up email
  18   communications between the parties’ counsel.
  19
  20   DATED:        October 8, 2018           MICHAEL E. GATES, City Attorney
  21                                     By: _____/s/_____________________________
  22                                         Daniel S. Cha, Sr. Deputy City Attorney,
                                             Attorney for Defendants,
  23                                         CITY OF HUNTINGTON BEACH,
  24                                         BRANDON D. ROCKETT and DANIEL M.
                                             SUBIA
  25
  26
  27
  28


                                                  2
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 3 of 12 Page ID #:1173




   1                  MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.      INTRODUCTION.
   3           This action arises out of a January 13, 2016 traffic stop of Plaintiff Nathan
   4   Shay (hereinafter “Nathan”) by Defendant Huntington Beach Police Officers
   5   Brandon Rockett and Daniel Subia. During the course of an investigation into a
   6   potential DUI violation, Nathan’s brother Plaintiff Stephan Shay (hereinafter
   7   “Stephan”) ran up to the scene. Eventually, Stephan and Nathan were arrested.
   8   Plaintiffs claimed Rockett and Subia used excessive force and that they were subject
   9   to unlawful search-and-seizure, among other related claims.
  10           On September 25, 2018, this Court issued its final ruling on Defendants’
  11   Motion for Summary Judgment thereby granting summary judgment in favor of
  12   Defendants on Plaintiffs’ excessive force claims, First Amendment claims and
  13   Equal Protection claims. Therefore, the trial will proceed solely on Plaintiffs’
  14   search-and-seizure related claims, which arise under the Fourth Amendment.
  15   Plaintiffs’ excessive force claims have been ultimately decided and therefore, the
  16   claims, facts supporting the claims and alleged damages are not relevant to the
  17   upcoming trial.
  18           During the court of litigation, Defendants took the deposition of Plaintiffs’
  19   police practices expert, Richard Bryce. Mr. Bryce was retained to opine on the use
  20   of force allegations, only. His written report does not reference the false arrest,
  21   unlawful detention or search and seizure. Furthermore, during his deposition, Mr.
  22   Bryce confirmed that he does not have any opinions regarding these allegations and
  23   he was retained solely to opine on use of force. Thus, any attempt to bring Mr.
  24   Bryce in to testify at trial regarding these opinions is simply irrelevant, prejudicial,
  25   an undue consumption of time, will confuse the jury and is subject to exclusion
  26   under Federal Rule of Evidence 403.
  27   ///
  28   ///


                                                   3
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 4 of 12 Page ID #:1174




   1   II.     STATEMENT OF FACTS.
   2           For the sake of brevity, Defendants refer to the background statement of facts
   3   set forth in Motion in Limine No. 1 regarding the initial stop, arrest and Stephan
   4   Shay’s deferred entry of judgment. As it relates to this particular motion, the
   5   relevant facts are as follows:
   6           Plaintiffs retained a single expert witness to testify at trial; police practices
   7   expert Richard Bryce. During his deposition, Mr. Bryce confirmed that his opinions
   8   were limited to the excessive force claims, only. Mr. Bryce testified:
   9                 Q: As I read your report, you were not offering opinions
  10                 relative to the propriety of the initial stop and the
                     subsequent arrests. Is that true?
  11
  12                 A: I wasn’t asked to offer an opinion on that.
  13                 Q: Okay. So is it fair to say, sir, that your opinions in this
  14                 case are limited to the uses of force both against Stephan
                     Shay and Nathan Shay?
  15
  16                 A: Yes.
  17
               [Deposition of Richard Bryce page 19, lines 4 – 11, attached to the Dunn
  18
       Decl. as Exhibit A.] As the excessive force claims are no longer at issue in this
  19
       case, Mr. Bryce’s opinions should be excluded entirely.
  20
       III.    THE COURT HAS THE POWER TO GRANT THIS MOTION IN
  21
               LIMINE BASED UPON ITS INHERENT POWER TO MANAGE THE
  22
               COURSE OF TRIALS.
  23
               Motions in limine are recognized as a proper pretrial request, both in practice
  24
       and in case law. Ohler v. United States, 529 U.S. 753, 758 (2000); United States v.
  25
       Cook, 608 F.2d 1175, 1186 (9th Cir. 1979). Authority for these motions is also
  26
       derived from the Court’s inherent power to manage the course of trials. Luce v.
  27
       United States, 469 U.S. 38, 41 (1984). Indeed, this very Court has recognized the
  28
       propriety of motions in limine to “resolve highly sensitive issues before the ‘bell is

                                                     4
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 5 of 12 Page ID #:1175




   1   rung’ in front of a jury....” Mixed Chicks LLC v. Sally Beauty Supply LLC, 879
   2   F.Supp.2d 1093, 1094 (C.D. Cal. 2012).
   3   IV.      EVIDENCE, ARGUMENT, OR REFERENCE TO THE USE OF
   4            FORCE, INCLUDING THE OPINIONS OF MR. BRYCE, IS
   5            IRRELEVANT.
   6            In order for proffered evidence to be relevant, it must have some “tendency to
   7   make the existence of any fact that is of consequence to the determination of the
   8   action more probable or less probable than it would be without the evidence.”
   9   Fed.R.Evid. 401. Whether or not the force used to subdue Plaintiffs was excessive
  10   is an issue that has already been determined by this Court. Defendants anticipate
  11   that Plaintiffs will attempt to introduce the allegations of use of force at trial in an
  12   attempt to obtain a second bite at the apple and provide the jury with additional facts
  13   upon which to consider, or, attempt to taint the jury.
  14            The sole issue remaining at trial is whether or not Defendants had probable
  15   cause to arrest Plaintiffs. Specifically as to Nathan Shay, this evidence will arise
  16   from initial stop including speeding and stopping past the limit line, and testimony
  17   regarding Nathan’s failure to complete certain field sobriety tests. With respect to
  18   Stephan Shay, who was arrested for a violation of Penal Code 148(a)(1) – resisting,
  19   obstructing or delaying a peace officer in the lawful performance of his duties –
  20   probable cause evidence will arise from Stephan Shay’s failure to obey Defendants’
  21   commands and raising his hands in an apparent fighting stance. While the parties
  22   may dispute whether Defendants had probable cause to arrest Plaintiffs, the use of
  23   force does not weigh into whether or not Defendants did in fact have probable
  24   cause.
  25            As set forth above, Plaintiffs’ retained expert Richard Bryce intends to offer
  26   testimony solely related to the excessive force claims and affirmatively stated that
  27   he has no opinions regarding the false arrest claims. He specifically wishes to offer
  28


                                                    5
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 6 of 12 Page ID #:1176




   1   the ultimate conclusion that excessive force was used by both Defendants. His
   2   testimony has no relevance to the issues at hand and should therefore be excluded.
   3           Accordingly, Defendants request that this court issue an order in limine
   4   precluding Richard Bryce from testifying at this trial.
   5   V.      TESTIMONY BY RICHARD BRYCE IS INADMISSIBLE UNDER
   6           FEDERAL RULE OF EVIDENCE 403.
   7           Evidence of the use of force has no bearing on whether or not Defendants had
   8   probable cause to arrest Plaintiffs. Indeed, Defendants anticipate that Plaintiffs
   9   intend to introduce this evidence to confuse the issues and attempt to backdoor in
  10   prejudicial evidence to Defendants’ detriment. Notwithstanding the lack of
  11   relevance of Mr. Bryce’s testimony, his anticipated testimony is also inadmissible
  12   under Federal Rule of Evidence 403.
  13           Federal Rule of Evidence 403 provides for exclusion of evidence where its
  14   probative value “is substantially outweighed by a danger of one or more of the
  15   following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
  16   [or] wasting time....” Fed.R.Evid. 403. “‘Unfair prejudice’ within [the rule’s]
  17   context means an undue tendency to suggest decision on an improper basis.” Cohn,
  18   655 F.2d at 194.
  19           Defendants believe that Plaintiffs will attempt to introduce the use of force
  20   evidence in an attempt to sway the emotions of the jury to decide issues in their
  21   favor based on facts not relevant to the determination of the actual issues remaining
  22   case. By referring to the controlled take-down as a “tackle,” by asserting the curse
  23   words allegedly used in the threat of the use of the Taser, by detailing the alleged
  24   damages, and by introducing testimony of Mr. Bryce to state that the use of the
  25   controlled takedown exceeded reasonable force, is all information that will cause
  26   and undue consumption of time, confuse the issues and mislead the jury regarding
  27   the factual disputes they will be charged with deciding.
  28


                                                   6
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 7 of 12 Page ID #:1177




   1           As noted above, Mr. Bryce’s testimony is wholly irrelevant to the issues at
   2   trial. His testimony presents a substantial danger of undue prejudice, confusion of
   3   the issues, and misleading the jury. The jury will be confused as to why a police
   4   practices expert is giving testimony regarding the use of force when they are not
   5   asked to give a determination of fact related to the use of force. Indeed, the
   6   introduction of such testimony in this case invites the jury to impermissibly decide
   7   whether the use of force is reasonable.
   8           Furthermore, Mr. Bryce’s testimony will result in an undue consumption of
   9   time. His direct and cross examination will take at least half a day of trial, none of
  10   which is relevant herein. Likewise, if Mr. Bryce is permitted to testify regarding the
  11   use of force, then the Court must allow Defendants’ expert, James McDonald, to
  12   rebut/oppose that testimony, taking unnecessary additional time from this court and
  13   jurors.
  14           Finally, permitting Mr. Bryce to testify as to the lawfulness and/or
  15   reasonableness of the use of force in this case is highly prejudicial since the jury will
  16   not be asked to decide whether the use of force was reasonable. This will inevitably
  17   have a prejudicial effect on Defendants in that it invites the jury to decide use of
  18   force in determining the actual issues at hand.
  19           Mr. Bryce’s testimony has no probative value as it relates to the false arrest
  20   claims as he himself confirmed that he has no opinions regarding false arrest.
  21   Accordingly, the lack of probative value of such evidence supports exclusion under
  22   Federal Rule of Evidence 403.
  23   ///
  24   ///
  25   ///
  26   ///
  27   ///
  28   ///


                                                   7
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 8 of 12 Page ID #:1178




   1   VI.     CONCLUSION.
   2           Based on the foregoing reasons, Defendants respectfully request that this
   3   Court grant Defendants’ Motion in Limine No. 4 in its entirety.
   4
   5   DATED:        October 8, 2018           MICHAEL E. GATES, City Attorney
   6
   7                                     By: ____/s/______________________________
                                             Jemma E. Dunn, Sr. Deputy City Attorney,
   8
                                             Attorney for Defendants,
   9                                         CITY OF HUNTINGTON BEACH,
  10                                         BRANDON D. ROCKETT and DANIEL M.
                                             SUBIA
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                  8
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 9 of 12 Page ID #:1179




   1                         DECLARATION OF JEMMA E. DUNN
   2           I, Jemma E. Dunn, hereby declare the following:
   3           1.     I am an attorney at the Office of the City Attorney for the City of
   4   Huntington Beach, attorneys for Defendants CITY OF HUNTINGTON BEACH,
   5   BRANDON D. ROCKETT and DANIEL M. SUBIA. The following is within my
   6   own personal knowledge, and if called upon to testify I could and would
   7   competently testify thereto.
   8           2.    Attached hereto and incorporated herein by reference as Exhibit “A” is
   9   a true and correct copy of relevant portions of the deposition testimony of Richard
  10   Bryce.
  11           I declare under penalty of perjury of the laws of the United States and the
  12   State of California that the foregoing is true and correct.
  13           Executed this 8th day of October, 2018, at Huntington Beach, California.
  14
  15                                            /s/
  16                                           Jemma E. Dunn
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                      9
       189581.doc
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 10 of 12 Page ID #:1180




                                     In the Matter Of:

                                 STEPHAN SHAY, et al.

                                             vs

                        CITY OF HUNTINGTON BEACH, et al.




                                 RICHARD S. BRYCE

                                   September 12, 2018




                           Case No:· 8:17-CV-744 AG (JCGx)



                                  CERTIFIED COPY



                                       10                        EXHIBIT A
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 11 of 12 Page ID #:1181
      STEPHAN SHAY, et al. vs CITY OF HUNTINGTON BEACH, et al.
      Richard S. Bryce on 09/12/2018

·1· · · · · · · · ·UNITED STATES DISTRICT COURT

·2· · · · · · · · CENTRAL DISTRICT OF CALIFORNIA

·3

·4·   ·STEPHAN SHAY, an individual,· ·)
· ·   ·NATHAN SHAY, an individual,· · )
·5·   · · · · · · · · · · · · · · · · )
· ·   · · · · · · · Plaintiffs,· · · ·)· ·Case No.
·6·   · · · · · · · · · · · · · · · · )· ·8:17-CV-744 AG (JCGx)
· ·   · · · · · · · · · · · · · · · · )
·7·   ·vs.· · · · · · · · · · · · · · )
· ·   · · · · · · · · · · · · · · · · )
·8·   ·CITY OF HUNTINGTON BEACH,· · · )
· ·   ·a public entity, OFFICER· · · ·)
·9·   ·BRANDON D. ROCKETT #422090,· · )
· ·   ·as an individual and a· · · · ·)
10·   ·peace officer, OFFICER· · · · ·)
· ·   ·DANIEL M. SUBIA #421221,· · · ·)
11·   ·as an individual and a peace· ·)
· ·   ·officer, and DOES 1 through· · )
12·   ·10, inclusive,· · · · · · · · ·)
· ·   · · · · · · · · · · · · · · · · )
13·   · · · · · · · Defendants.· · · ·)
· ·   ·_______________________________)
14

15· · · · · · · ·DEPOSITION OF RICHARD S. BRYCE

16· · · · · · · TAKEN ON BEHALF OF THE DEFENDANTS

17· · · · ·AT 816 SHERMAN AVENUE, COEUR D'ALENE, IDAHO

18· · · · · · · SEPTEMBER 12, 2018, AT 8:00 A.M.

19

20

21· ·REPORTED BY:

22· ·JULIE MCCAUGHAN, C.S.R. NO. 684
· · ·Notary Public
23

24

25


                                      www.regalcourtreporting.com
                                            866-228-2685
                                              11                    EXHIBIT A
Case 8:17-cv-00744-AG-ADS Document 65 Filed 10/08/18 Page 12 of 12 Page ID #:1182
     STEPHAN SHAY, et al. vs CITY OF HUNTINGTON BEACH, et al.
     Richard S. Bryce on 09/12/2018


·1· ·correct me if I'm wrong, but it's focused on the use of
·2· ·force both against Stephan Shay and Nathan Shay.· Fair?
·3· · · · ·A.· · That's correct.
·4· · · · ·Q.· · As I read your report, you were not offering
·5· ·opinions relative to the propriety of the initial stop
·6· ·and the subsequent arrests.· Is that true?
·7· · · · ·A.· · I wasn't asked to offer an opinion on that.
·8· · · · ·Q.· · Okay.· So is it fair to say, sir, that your
·9· ·opinions in this case are limited to the uses of force
10· ·both against Stephan Shay and Nathan Shay?
11· · · · ·A.· · Yes.
12· · · · ·Q.· · So you don't intend to offer an opinion at
13· ·trial concerning whether the initial detention or the
14· ·arrest was appropriate.· And I ask, sir, because it
15· ·eliminates a lot of questions for me to ask you this
16· ·morning.
17· · · · ·A.· · Well, again, that would depend on what I'm
18· ·asked at trial or now.
19· · · · ·Q.· · Right.· But as you sit here today, you're
20· ·here to give us your deposition.· You're here to give us
21· ·your opinions.· You haven't formed opinions relative to
22· ·the detention and arrest you intend to offer, because
23· ·that's not why you were retained.· Is that accurate?
24· · · · ·A.· · That's accurate.
25· · · · ·Q.· · So if the trial was tomorrow, so to speak,
                                                                               19

                                     www.regalcourtreporting.com
                                           866-228-2685
                                             12                    EXHIBIT A        YVer1f
